—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 8, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Upon pleading guilty to criminal possession of a controlled substance in the third degree, defendant was sentenced to a term of imprisonment of 3 to 9 years. Defendant’s sole contention on appeal is that this sentence is harsh and excessive. Defendant pleaded guilty to one count of a two-count indictment knowing that he would receive the sentence ultimately imposed by County Court. In addition, this sentence is within the statutory limits and not the harshest that could have been imposed. Under the circumstances, we find no basis to disturb the sentence.
Crew III, J. P., Casey, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.